F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           FEB 4 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    CARL D. UNDERWOOD;
    DOLORES A. UNDERWOOD,

                Petitioners-Appellants,
                                                    Nos. 99-9015 & 99-9016
    v.                                          (T.C. Nos. 1356-89 & 37159-86)
                                                      (Petition for Review)
    COMMISSIONER OF INTERNAL
    REVENUE,

                Respondent-Appellee.




                            ORDER AND JUDGMENT            *




Before EBEL , KELLY , and BRISCOE , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       In these consolidated cases, petitioners appeal from the Tax Court’s

decision that they owed deficiencies for the taxable years 1979, 1981 and 1982.

The deficiency determinations were based on the Commissioner’s disallowance of

deductions claimed by petitioners arising out of investments in oil and gas limited

partnerships.

       On review, petitioners present one argument: the Tax Court erred in

finding that the profit motive is properly determined at the partnership level.

They maintain that the individual partner’s profit motive is the relevant inquiry

under 26 U.S.C. § 183 and the applicable regulations.

       We review this legal question of statutory interpretation     de novo. See True

Oil Co. v. Commissioner , 170 F.3d 1294, 1298 (10th Cir. 1999). We have held

that in determining whether activities were engaged in for profit for purposes of

26 U.S.C. § 183, “we look to the economic motive of the partnership, not the

individual investor.”   Hildebrand v. Commissioner , 28 F.3d 1024, 1027 (10th Cir.

1994) (citing Cannon v. Commissioner , 949 F.2d 345, 349 (10th Cir. 1991)). This

panel cannot overturn the decision of another panel of this court.     See United

States v. Nichols , 169 F.3d 1255, 1261 (10th Cir.),    cert. denied 120 S. Ct. 336




                                            -2-
(1999) . Consequently, petitioners’ argument against established law in this

circuit must fail. The petition for review of the Tax Court’s decision is DENIED.



                                                   Entered for the Court



                                                   Mary Beck Briscoe
                                                   Circuit Judge




                                        -3-